Citation Nr: 0838897	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2004, a 
statement of the case was issued in November 2005, and a 
substantive appeal was received in December 2005.   


FINDINGS OF FACT

1.  By rating decision in September 1992, the RO denied the 
veteran's claim for service connection for PTSD; the veteran 
did not file a substantive appeal.  

2.  Evidence received since the September 1992 rating 
decision, by itself or in conjunction with the evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran did not participate in combat with the enemy 
and his alleged in-service stressor has not been corroborated 
by official records or any other supportive evidence.

4.  There is no diagnosis of PTSD attributed to any verified 
in-service stressor.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied a service 
connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Evidence received since the September 1992 rating 
decision is new and material; accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008). 

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated September 2003 and December 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO provided 
the veteran with March 2006, December 2006, and June 2008 
correspondences that fully complied with Dingess.   

The Board notes that despite repeated attempts, the RO has 
been unable to obtain the veteran' service medical records.  
The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing the 
veteran's claim.  This duty includes the search for alternate 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  The Board's analysis of this 
veteran's claim is undertaken with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain these 
aforementioned records.  The RO sent a records request to the 
National Personnel Records Center (NPRC) in February 1992.  
It does not appear that there was a response.  However, in 
January 1992, the RO contacted the National Archives 
(Northeast Region) and was able to obtain Official Logbooks 
of the Anson PK Safford.  In May 1992, the RO contacted the 
United States Coast Guard.  The RO was informed in May 1992 
that the Coast Guard does not maintain medical records; but 
that it should contact the Public Health Service Data Center 
(PHSDC).  The RO contacted the PHSDC in August 1992.  It 
responded that it only maintains medical records of former 
PHS facilities on a list; and that the veteran would need to 
identify the facility in which he received care.  In February 
1994, the RO again contacted the NPRC.  It responded that no 
records were located; and suggested that they may have been 
destroyed by fire.  The RO also attempted to contact the 
Marine Index Bureau in January 1994; but the correspondence 
was returned as undeliverable.  Reports of contact in the 
claims file document communications with the PHS in which PHS 
indicated that the Merchant Marine Rest Center the veteran 
claims to have received treatment at was closed in about 
1947-1948, and that that facility was for rest and 
recuperation and did not offer medical treatment.  Numerous 
attempts by the RO to locate records from that facility have 
been unsuccessful.  The Board notes that the appellant has 
not identified any source of additional medical records.  

VA has assisted the appellant in obtaining evidence, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  

With regards to scheduling the veteran for a VA examination, 
the Board finds that as a result of the holding in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), an examination is not 
required.  

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that PTSD, first reported many years post service, 
had its onset in service or is otherwise related thereto.

In this case, the Board notes that there has been no verified 
stressor to which PTSD could be linked.  Therefore, even if 
the veteran were provided with a VA examination and PTSD were 
diagnosed, the claim would still have to be denied because 
there would be no means to connect the diagnosis to service.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with adequate notice letters in September 2003 
and December 2006.  They set forth the criteria for 
entitlement to the benefit sought by the appellant and 
included discussion of new and material evidence so as to 
comply with the Kent requirements.  The Board believes that 
the September 2003 and December 2006 notices constituted 
adequate notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The veteran's claim for service connection or PTSD was 
originally denied by way of a September 1992 rating decision.  
A notice of disagreement was received in October 1993, and 
statement of the case was issued in April 1994.  The RO also 
issued a supplemental statement of the case in July 1994 and 
informed the veteran that he should submit a substantive 
appeal if he still disagreed.  The veteran failed to file a 
timely substantive appeal.  Consequently, the September 1992 
decision became final.  The evidence on record at the time of 
the September 1992 denial included administrative records 
pertaining to U.S. Merchant Marine service from September 
1944 to December 1944; a September 1993 statement from the 
veteran; a VA Medical Center examination report dated 
February 1992; and hospitalization and outpatient treatment 
records from the VA Medical Center a Palo Alto from April 
1992 to February 1994.  These records failed to reflect a 
diagnosis of PTSD.  

Evidence submitted since the September 1992 rating decision 
includes more recent VA outpatient treatment reports, and an 
August 2005 correspondence from Dr. L.W.M. of the Veteran 
Center in which she diagnosed the veteran with PTSD.  The 
Board notes that one underlying reason for the prior denial 
was a finding that there was no diagnosis of PTSD.  The 
evidence received since the most recent denial includes a 
diagnosis of PTSD.  In view of the bases for the September 
1992 denial of service connection for PTSD, the Board finds 
that the new evidence raises a reasonable possibility of 
substantiating the claim; and therefore constitutes new and 
material evidence.  The veteran's claim is therefore 
reopened.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat. 
VAOPGCPREC 12-99 (October 18, 1999).

The veteran alleged in a March 1992 statement in support of 
the claim (VA Form 21-4138) that while he was aboard the S.S. 
Anson P K Safford, he was exposed to continual air raids 
(strafing planes and falling bombs).  He also stated that the 
cargo was highly explosive and had it exploded, he could have 
been killed at any time.  Finally, he alleged that he was 
swept overboard during a storm and spent 17 days in a U.S. 
Army Hospital.  There is no evidence in the record that the 
veteran served in combat.  The Board acknowledges the fact 
that the veteran claims combat trauma; and that his 
allegations of combat trauma have made their way into his 
post service medical records.  However, as it is not shown 
that the veteran engaged in combat, his unsupported 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence. 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet.App. 163 (1996).

As noted earlier, the RO made numerous attempts to verify the 
veteran's stressors.  Upon contacting the National Archives, 
it was able to obtain the Official Log Book of the Anson PK 
Safford.  The Log Book fails to show that the veteran was 
swept overboard, or that the Anson PK Safford sustained air 
raids.  

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors relating to 
non-combat related service have not been corroborated.  The 
veteran's diagnosis of PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor.  Accordingly, service connection for PTSD must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 
Cohen, Moreau, Dizoglio, Doran, Zarycki, supra.


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


